Case 1:19-cr-20260-RAR Document 7 Entered on FLSD Docket 05/06/2019 Page 1 of 4


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 In the matter of: Criminal Case Transfers to
 District Judge Rodolfo A. Ruiz

  USA V. Emmanuel De Jesus                 (Plaintiff v. Defendant), Case No: 19-CR-20235
  USA V. Rolando Alfonso                   (Plaintiff v. Defendant), Case No: 19-CR-60073
 USA V Marcia Pestano; Frank Basso (Plaintiff v. Defendant), Case No: 19-CR-20260-001-002

                                   ORDER OF REASSIGNMENT

         The above-styled cases have been selected by the Clerk of Court utilizing a random

 selection procedure to insure the fair and impartial reassignment of cases from the undersigned

 District Judge to the newly appointed District Judge Rodolfo A. Ruiz. Prior to executing this

 Order, the undersigned has reviewed the files and has ruled upon all ripe pending motions that

 have not been referred to the paired Magistrate Judge, and are fully briefed, in accordance with the

 policy established by the Judges of the Southern District of Florida (See Internal Operating

 Procedures, Section 2.05.03 -2.05.04 ). It is hereby

         ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of the

 Honorable Rodolfo A. Ruiz as of 5/ 6 /2019 or all further proceedings. It is further

         ORDERED that all pleadings hereafter filed shall bear the assigned case number followed

 by the initials RAR in lieu of the present initials.

         DONE and ORDERED in Chamber in Miami, Florida, in chambers on this 6th day of May,

 2019




                                                        BETH BLOOM
                                                        United States District Judge

 c: All counsel of record/pro se parties
Case 1:19-cr-20260-RAR Document 7 Entered on FLSD Docket 05/06/2019 Page 2 of 4
PrintCase 1:19-cr-20260-RAR Document 7 Entered on FLSD Docket 05/06/2019 PageReset
                                                                              3 of Form
                                                                                   4
                                          STATUS REPORT REGARDING

                                      TRANSFERRED CASES COVER SHEET

                             TO DISTRICT COURT JUDGE:

CASE NO.:

STYLE:                                      Name & Number of person completing this form:


IMPORTANT: The courtroom deputy for the Judge transferring cases to the new Judge is responsible
for terminating pending hearings and/or deadlines in CM-ECF and notifying the parties. However,
before terminating any hearings and/or deadlines, the transferring courtroom deputy shall contact the
receiving Judge’s chambers to ensure that the receiving Judge does not oppose termination of the
previously set hearings and/or deadlines. The courtroom deputy for the Judge receiving cases is
responsible for rescheduling the hearings and deadlines and notifying the parties.

TYPE OF                 DATE OF                  WAS HEARING                WAS DEADLINE TERMINATED
HEARING                 HEARING SET BY           TERMINATED BY              BY TRANSFERRING JUDGE?
                        TRANSFERRING             TRANSFERRING               YES OR NO or Not Applicable
                        JUDGE                    JUDGE? YES OR
                                                 NO or Not
                                                 Applicable
Status Conference
Discovery Cut-Off
Pre-Trial Conference
Calendar Call
Jury/Bench Trial
Any Other Pending
Hearing:

Any Other Pending
Hearing:


Was Case Referred to Mediation? (Civil Only)

YES             NO
If Yes, Date Referral was made :
Was the Case Referred to a Magistrate Judge?

YES              NO
If Yes, Name of Judge:
Was a Pending Motion Referred to Magistrate Judge?

YES              NO
If Yes, Name of the Motion and D.E. #:
Is the paired Magistrate Judge on Events Only?

YES               NO
(If Yes, please remember to terminate.)
Other Pertinent Information:
Case 1:19-cr-20260-RAR Document 7 Entered on FLSD Docket 05/06/2019 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No:


                       Plaintiff,

 vs.


                      Defendant.
                             /



                        CERTIFICATION AND ORDER OF TRANSFER
                                TO MAGISTRATE JUDGE


         The above matter comes before the undersigned Magistrate Judge following District Judge

                       ’s Order of Reassignment to the newly appointed District Judge Roy K.

 Altman. The undersigned certifies that the above-captioned case presently has no referred, fully

 briefed pending motions and is therefore ready to be transferred to Judge Roy K. Altman’s paired

 Magistrate Judge. The Clerk of Court shall hereby transfer the Magistrate Judge assignment for

 this case to Judge Roy K. Altman’s paired Magistrate Judge.

         DONE and ORDERED in                            , Florida, this      day of                ,

 2019.




                                            Unites States Magistrate Judge


 c:      All counsel of record/pro se parties
